Citation Nr: 1820170	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the appellant's income is excessive for receipt of additional Parent's Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision issued by the Department of Veterans Affairs (VA) Pension and Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2011 statement, the appellant reported to VA that her granddaughter was living with her because her mother had passed away in 2007.  Because the July 2013 award letter indicated that "[w]e're paying you as a parent with no dependents," additional information should be requested regarding the status of her granddaughter as a potential dependent.

Additionally, the Board notes that this appeal dates back to 2011, and the appellant recently submitted additional itemized medical expenses throughout this time through the present.  However, a review of the record reflects that the last Social Security Administration (SSA) Data Inquiry was conducted in 2012, and there is no further information on the amount of her monthly income from SSA thereafter.  As the amount of the appellant's income, less authorized medical expenses, is crucial to determining her eligibility for an award of Parent's DIC, the amount of her SSA monthly payments from 2012 through the present must be obtained on remand, along with any other changes to her monthly income, if applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to provide additional information regarding any eligible dependents, to potentially include her granddaughter who she noted resided with her in a May 2011 statement.

2.  Obtain from SSA the amount of monthly payments issued to the appellant from 2012 through the present.

3.  Ask the appellant to provide information regarding any income and authorized expenses as appropriate.

4.  After completing the above, readjudicate the issue on appeal based on the entirety of the evidence, including the most recent itemized report of medical expenses submitted in November 2017.  If the benefits sought remain denied, in whole or in part, the appellant and her representative should be issued a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




